 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8                                          SACRAMENTO DIVISION
 9
10
     CYNTHIA A. SOKOLIK,                                       Case No.: 2:18-cv-01737-EFB
11
                     Plaintiff,
12
     vs.                                                       STIPULATION AND PROPOSED ORDER
13                                                             FOR THE AWARD OF ATTORNEY FEES
     NANCY A BERRYHILL,                                        PURSUANT TO THE EQUAL ACCESS
14                                                             TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                   Defendant
17
18           IT IS HEREBY STIPULATED by and between the parties through their undersigned

19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of FIVE-THOUSAND dollars ($5,000.00). This amount represents
21
     compensation for all legal services rendered on behalf of Plaintiff, to date, by counsel in
22
23   connection with this civil action, in accordance with 28 U.S.C. § 2412.

24           After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
25   will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
26
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
27
     assignment will depend on whether the fees and expenses are subject to any offset allowed under
28

                              STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                               PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:18-cv-01737-EFB                                                                             Page 1
 1   the United States Department of the Treasury's Offset Program. After the order for EAJA fees
 2   and expenses is entered, the government will determine whether they are subject to any offset.
 3
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
 4
     determines that Plaintiff does not owe a federal debt, then the government shall cause the
 5
 6   payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the

 7   assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
 8
             This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
 9
     attorney fees and expenses, and does not constitute an admission of liability on the part of
10
     Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
11
12   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to

13   EAJA attorney fees and expenses in connection with this action.
14
             This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
15
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
16
17
18                                                   Respectfully submitted,

19   Dated: May 20, 2019                             /s/ Shellie Lott
                                                      SHELLIE LOTT
20
                                                      Attorney for Plaintiff
21
                                                       McGREGOR W. SCOTT
22                                                     United States Attorney
23
                                                       DEBORAH L. STACHEL
                                                       Regional Chief Counsel, Region IX
24
     Date: May 20, 2019                                 /s/ Beatrice Na
25                                                     (As authorized via email on 5/17/19)
26                                                     BEATRICE NA
                                                       Special Assistant United States Attorney
27
28

                           STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                            PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:18-cv-01737-EFB                                                                              Page 2
 1
 2
 3
                                   UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5
                                          SACRAMENTO DIVISION
 6
 7
     CYNTHIA A. SOKOLIK,                                     Case No.: 2:18-cv-01737-EFB
 8
                     Plaintiff,
 9
     vs.                                                     ORDER RE STIPULATION FOR THE
10
                                                             AWARD OF ATTORNEY FEES
11   NANCY A BERRYHILL,                                      PURSUANT TO THE EQUAL ACCESS
     Acting Commissioner of Social Security,                 TO JUSTICE ACT, 28 U.S.C. § 2412(d)
12
13
                     Defendant
14
15
             Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
16
     under EAJA, in the amount of FIVE-THOUSAND dollars ($5,000.00), are awarded to Plaintiff,
17
     subject to the terms of the stipulation.
18
19           IT IS SO ORDERED.

20
21
     Dated: May 20, 2019.
22                                                      EDMUND F. BRENNAN
                                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                            STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                             PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:18-cv-01737-EFB                                                                          Page 3
